Citation Nr: 0503316	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran had active service from December 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  

The Board notes that the veteran requested a hearing in 
February 2003.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in March 2003.  
The veteran withdrew his request for a hearing in May 2003 
and there are no other outstanding hearing requests of 
record.

The merits of the veteran's claim for service connection for 
a right foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in October 1980, the RO 
originally denied the veteran's claims for service connection 
for a right foot disorder; the veteran did not file a timely 
appeal to this decision.

3.  In December 1997, the RO issued a rating decision in 
which it determined that new and material evidence had not 
been received sufficient to reopen the veteran's previously-
denied claim for service connection for a right foot 
disorder; the veteran did not file a timely appeal to this 
decision.

4.  The evidence received since the time of the RO's December 
1997 decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
foot disorder, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 RO rating decision, which determined 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for a right foot 
disorder had not been received, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the December 1997 RO rating 
decision is new and material, and the claim for service 
connection for a right foot disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2003 statement of the case and 
supplemental statements of the case issued in January and 
September 2004, the RO notified the veteran of regulations 
pertinent to service connection and new and material evidence 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In an October 2002 letter, prior to the adjudication of the 
veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The Board concludes that the provisions of the VCAA have been 
complied with to the extent required under the circumstances 
presented in this case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in July 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In an October 1980 rating decision, the RO initially denied 
the veteran's claim for service connection for a right foot 
disorder on the basis that he had been diagnosed with a 
developmental abnormality, a hammer toe deformity with a 
plantar callous, and that such a disorder was not recognized 
as a disability under the law.  The RO continued by stating 
that there was also no evidence of in-service aggravation.  

The veteran's claim was again denied in a December 1997 
rating decision.  At that time, the RO stated that new and 
material evidence had not been presented to reopen the 
veteran's claim.  The RO further stated that there was no 
evidence of a right foot disorder shown on the separation 
examination or evidence of any treatment for the disorder 
within one year of separation from service.  No appeal was 
filed within one year of notification of the December 1997 
denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final December 1997 RO 
decision includes three items of evidence, including two 
private medical reports and a VA examination report.

The first of these items is a July 2001 report from R.W., 
M.D.  In that report, Dr. W. related that the veteran's right 
foot had been painful his whole life.  He indicated that the 
veteran was in the infantry for five months, and was unable 
to walk over one quarter of a mile.  The examiner reported 
that over the years, his foot had gotten very painful.  The 
only reported clinical finding was that the foot was 
deformed.  The final assessment was "pain questionable 
service connected injury to review for disability or for 
surgery at VA."  

After an informal conference between the veteran, his 
representative, and a decision review officer at the RO in 
which the representative asserted that Dr. W.'s report should 
be considered new and material, it was agreed that the 
veteran would be afforded a VA examination to obtain a 
definitive opinion on the relationship between the veteran's 
right foot and his military service.  

The requested VA examination was accomplished in June 2003.  
At that time, the VA examiner report noted that the veteran's 
right second toe was unable to flex at the proximally or 
distally.  He had severe onychomycosis on the nail of the toe 
with thick callous on the tip and plantar surface of the toe.  
It was noted that he did not have any hammertoes.  Instead, 
the examiner indicated that the veteran had right second toe 
deformity causing increased pain.  An X-ray showed second 
distal phalangeal acro-osteolysis with adjacent soft tissue 
prominence likely glomus or other soft tissue tumor.  The 
examiner asserted that the veteran's right foot and toe pain 
was due to a soft tissue tumor that had impacted on his usual 
occupation and activities.  The examiner stated that there 
was "insufficient information" to determine whether the 
veteran's current foot disorder was etiologically related to 
his in-service right foot complaints.  The examiner could 
also not comment on whether the disorder was aggravated 
beyond what could be considered the natural progression 
during active service. 

The third and final piece of newly-submitted medical evidence 
consists of a February 2004 private treatment report from 
P.T.G., D.P.M., who noted that the veteran had a pronated 
foot with collapse of the medial longitudinal arch and that 
the second toe was contracted at the distal interphalangeal 
joint level.  Dr. G. did not comment on the etiology of the 
veteran's right foot disorder.  

The Board finds that these records, to particularly include 
the July 2001 medical opinion by Dr. W. that the veteran had 
a "questionable service connected injury" of the right 
foot, relate to an unestablished fact necessary to 
substantiate the veteran's claim, are neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raise a reasonable possibility of substantiating the claim.  
Therefore, the claim for service connection for a right foot 
disorder is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right foot 
disorder is reopened.  To this extent only, the appeal is 
allowed.


REMAND

As noted above, in June 2003 the veteran underwent a VA 
examination of his right foot, at the request of the RO.  
Following a review of this report, the Board finds that this 
examination is inadequate for two reasons.  

The Board observes that at the time the RO sought the medical 
examination and opinion, the RO requested the following: 

Examiner should review the service 
medical records and is asked to provide 
an opinion as to whether any currently 
diagnosed right foot disability is 
etiologically related to the inservice 
right foot complaints.  If the current 
right foot condition is [of] congenital 
or developmental origin, examiner is 
asked to express an opinion as to whether 
or not the condition was aggravated 
beyond what could be considered natural 
progression during [the veteran's] active 
military service.

In the report, the examiner stated that he or she had 
reviewed the veteran's claims file, and that "Service 
medical records indicate only that pt [patient] was dx 
[diagnosed] with hammer toe and told to dec [decrease] 
walking/running in a note dated 3/71."  However, the Board 
observes that the veteran's service medical records also 
contain a May 18, 1970 treatment note, at which time the 
veteran complained of foot pain in humid weather.  The 
examiner noted that the "pain is in [the] soft tissue of 
lat[eral] rt [right] foot."  No pathology was noted.  Since 
the examiner's opinion appears to have been based upon an 
incomplete factual foundation, he or she should be asked to 
offer a new opinion in light of the May 1970 service medical 
record.

In addition, following his examination the examiner concluded 
that "There is insufficient information in the records to 
ascertain as to [whether] this current foot disability is 
etiologically related to the inservice right foot complaints 
nor can I comment on as to whether or not the condition was 
aggravated beyond what could be considered natural 
progression during [the veteran's] active military service."  
In this regard, the Board notes that an examiner need not 
state an opinion in terms of medical certainty for his or her 
opinion to be of assistance to VA in evaluating a veteran's 
claim.  Rather, the examiner may express the opinion in terms 
that describe a range of probability or likelihood (i.e., 
"very likely," "likely," "equally as likely as not," 
"unlikely," "very unlikely," etc.).  Thus, the Board finds 
that an additional attempt at obtaining a medical opinion 
from this examiner, in light of the above guidance, is needed 
in this case.  See Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993) [holding that where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim]

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should return the veteran's 
claims file to the examiner who prepared 
the June 2003 examination report and 
request that he or she provide an 
additional medical opinion.  
Specifically, the examiner should review 
the veteran's service medical records, 
including the May 18, 1970 treatment 
record.  Following this records review, 
the examiner should again be asked for a 
medical opinion as to the likelihood 
that: (a) any currently diagnosed right 
foot disability is etiologically related 
to the inservice right foot complaints; 
and (b) if the current right foot 
condition is determined to be of 
congenital or developmental origin, the 
likelihood that the condition was 
aggravated beyond what could be 
considered natural progression during the 
veteran's active military service.  In 
this regard, the examiner should be 
advised that an opinion expressed in 
terms that describe a range of 
probability or likelihood (i.e., "very 
likely," "likely," "equally as likely 
as not," "unlikely," "very unlikely," 
etc.) would be of considerable assistance 
to VA in adjudicating the veteran's 
claim.  In the event that it is 
impossible or infeasible to obtain a new 
opinion from the examiner who performed 
the June 2003 examination, then the RO 
should arrange for the veteran to be re-
examined by another medical professional, 
who should be asked to offer a medical 
opinion regarding the above questions 
after his or her examination of the 
veteran and claims file review.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for a 
right foot disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


